DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (US PG Pub No. US 2017/0235940 A1) in view of Houston et al. (US Pat . 

Regarding claim 1, McEwen teaches a method for managing tasks in a multi-platform environment (Fig 2), the method being implemented by a processor on a computing device, the method comprising: 
allocating, by the processor from among a plurality of tasks, a first set of tasks to a first server device from among a plurality of server devices ([0057] wherein processing loads are load balanced); 
receiving, by the processor from a client device via a communication interface, a request for servicing at least one task from among the first set of tasks ([0021]); 
determining, by the processor whether at least one rule applies to the at least one task ([0020]); 
determining, by the processor, whether each of the determined at least one rule is satisfied;
when each of the at least one rule is satisfied, automatically servicing, by the processor, the at least one task ([0020], wherein tasks that satisfy particular conditions are stored in the queue during the first processing phase).
McEwen does not teach allocating a first set of tasks based on a hosting server device type and a server platform type.
Houston teaches a method of assigning client requests to devices by identifying from the request a device corresponding to each of one or more specifically identified 
McEwen and Houston do not teach updating, by the processor, a database activity log with information that relates to the servicing, the database activity log including a step-by-step clickthrough of executed workflow actions taken by the processor.
It is old and well known to log executed workflow actions taken by a processor in a database activity log. For example, McFarland teaches the use of a logging module for performing logging functions related to any execution of a registered lightweight client 110 wherein the security logging module 620 generates and maintains logs of transactions performed by this workflow manager 108 where each log entry consists of a description of an event plus a cryptographic hash of the previous entry in the log ([0096]; [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to log executed workflow actions taken by the processor. One would be motivated by the desire to perform record keeping as taught by McFarland.
McEwen, Houston, and McFarland do not explicitly teach when at least one of the determined at least one rule is not satisfied, determining, by the processor, whether the first server device has a quantity of a processing resource that corresponds to the at least one task; transmitting, by the processor via the communication interface, the at least one task to the first server device, when the first server device has the quantity of the processing resource that corresponds to the at least one task.
Corley teaches a server processing system where processing resources can be distributed across multiple locations (Fig 1; col 5 lines 15-27). Corley teaches determining whether a user has preferential or reserved use of a resource (i.e. not satisfying a rule) and determining whether excess processing resources exist to allocate to the user (col 8 lines 1-30). Corley further teaches processing the instance request when the resource becomes available that meets the capacity requirements for the instance request (col 8 lines 38-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether resources exist on other server devices for tasks belonging to users that do not preferential use of a resource. One would be motivated by the desire to efficiently utilize excess resource capacity such as taught by Corley. 
McEwen, Houston, McFarland and Corley do not teach receiving, by the processor via the communication interface when the at least one task has been serviced by the first server device, a notification of completion of the at least one task.
York teaches the tracking of task status of completion wherein notification of task status and/or completion is enabled ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive a 

Regarding claim 2, McEwen teaches the plurality of tasks includes at least one from among adding a database service account, deleting a database service account, and resetting an access password ([0074]; [0141]). 

Regarding claim 3, McEwen teaches the allocating includes using a respective device identifier that is included in each task from among the plurality of tasks to determine a corresponding server device from among the plurality of server devices for the respective task ([0107]). 

Regarding claim 4, McEwen teaches each respective device identifier includes an Internet protocol (IP) address of the corresponding server device ([0112]). 

Regarding claim 5, McEwen teaches the at least one rule includes an authentication rule that relates to determining whether a user for the at least one task is an authorized user ([0020-22]). 

Regarding claim 6, McEwen, and Corley teach when the at least one of the at least one rule is not satisfied, the method further comprises querying, prior to the transmitting the at least one task to the first server for servicing, the first server device to determine whether the first server device has sufficient resources to service the at least 

Regarding claim 7, York teaches when the at least one of the at least one rule is not satisfied, the method further comprises querying, after the transmitting the at least one task to the first server device for servicing, the first server device with respect to whether the at least one task has been completed ([0061]). 

Regarding claim 8, York teaches further comprising using the notification of completion of the at least one task to verify that the at least one task has been completed and storing, in a task status database, information that indicates a status of the at least one task ([0061]). 

Regarding claim 9, York teaches the information that indicates the status of the at least one task includes information that indicates whether the at least one task is currently being serviced, information that indicates whether the at least one task has been completed, and information that indicates whether the at least one task has been placed in a queue ([0061]). 

Regarding claim 10, McEwen teaches further comprising determining, for each respective task included in the plurality of tasks, a corresponding server device from among the plurality of server devices, and allocating each respective task to the corresponding server device ([0057] wherein it is inherent that a task is allocated to a server device). 

Regarding claims 11-20, they are the computer device claims of claims 1-10 above. Therefore, they are rejected for the same reasons as claims 1-10 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric C Wai/Primary Examiner, Art Unit 2195